UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERALDO MENA,

                             Plaintiff,

       against
                                                       CIVIL ACTION NO.: 15 Civ. 3707 (ALC) (SLC)

                                                                         ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, March 4, 2020, concerning Plaintiff Geraldo

Mena’s letter-motion to reopen discovery (ECF No. 88). The Court has considered each of the six

factors applicable to a request to reopen discovery, see City of Almaty, Kazakhstan v. Ablyazov,

2019 WL 275701, at *3 (S.D.N.Y. Jan. 22, 2019); Jones v. Hirschfeld, 2003 WL 21415323, at *3

(S.D.N.Y. June 19, 2003), and finds that Mena has demonstrated that good cause exists to reopen

discovery. Therefore, Mena’s Letter-Motion to reopen discovery for the limited purpose of

taking a limited number of depositions is GRANTED IN PART AND DENIED IN PART. Discovery in

this action will be reopened for an additional 30 days for the limited purpose of allowing Mena

to (1) depose Correctional Officers Kevin Marin, Kevin Radie, Patrick Francis, and Hope, and (2)

conduct a deposition of no longer than one (1) hour of Defendants’ Rule 30(b)(6) designee

knowledgeable about the policies and procedures of the Department of Correction’s video

recording and retention procedures during the relevant period. Mena’s request to depose

Correctional Officers Clifford Clement and Joshua Carson is DENIED.
         The parties are directed to file a joint letter by Monday, April 6, 2020 confirming the

completion of the depositions and stating the parties’ anticipated steps to move the case

forward.

         The Clerk of Court is respectfully directed to close ECF No. 88.



Dated:          New York, New York
                March 4, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  2
